Buenos Aires, August 10, 2016 Messrs. COMISIÓN NACIONAL DE VALORES 25 de Mayo 175 Ciudad A. de Buenos Aires BOLSA DE COMERCIO DE BUENOS AIRES Sarmiento 299 Ciudad A. de Buenos Aires Ref.: Responsible of Market Relations. Dear Sirs: I am writing to the National Securities Commission and the Stock Exchange of Buenos Aires in my capacity as Responsible of Market Relations of Pampa Energía S.A. (the “ Company ”) in order to inform that, at the Board of Directors´ Meeting held on this date, it was decided to appoint Mr. Diego Martín Salaverri and Mrs. Victoria Hitce as Responsible of Market Relations, who will act, either jointly or separately, together with Miss. María Agustina Montes and Mr. Gerardo Carlos Paz. Sincerely yours, María Agustina Montes Responsible of Market Relations
